Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 1 of 12




                          Exhibit B
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 2 of 12




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                Case No. 9:19-cv-81160-RS




    APPLE INC.,

                           Plaintiff,

          v.

    CORELLIUM, LLC,

                         Defendant.



                        EXPERT REPORT OF DR. JASON NIEH


                                        MARCH 3, 2020



               CONTAINS CORELLIUM ATTORNEYS’ EYES ONLY MATERIAL

                  CONTAINS CORELLIUM CONFIDENTIAL MATERIAL

                   CONTAINS CORELLIUM SOURCE CODE MATERIAL
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 3 of 12




   VMworld, the largest virtualization-related event in the world, and VEE, the primary academic

   conference focused on virtualization. I am a named inventor on eleven issued patents, including

   patents directed to virtualization and mobile computing technologies. A detailed list of my other

   professional activities, memberships, and speaking engagements appears in my curriculum vitae.

   II.    SCOPE OF RETENTION

          8.      I have been asked to formulate opinions regarding the Corellium Apple Product

   based on the facts and information that I have been provided in this matter. Specifically, I have

   been asked to determine whether the Corellium Apple Product reproduces, modifies, distributes,

   or publicly displays the copyrighted works listed at Appendix A of Apple’s First Amended

   Complaint in this matter (ECF No. 56-1). I have also been asked to determine whether the

   Corellium Apple Product circumvents one or more of Apple’s technological protection measures

   that control access to, or reproduction, modification, distribution, and public display of, the

   copyrighted works listed at Appendix A of Apple’s First Amended Complaint in this matter (ECF

   No. 56-1).

          9.      I am being compensated for my work on this matter at my standard consulting rate

   of $1,000 per hour, plus expenses. My compensation is not dependent upon my opinions or

   testimony or the outcome of this case.

   III.   INFORMATION RELIED UPON

          10.     In preparing this report, I considered the materials listed in Appendix B and all

   materials referenced in this report. I also considered information provided during discussions that

   I had with certain Apple employees, namely, Jon Andrews, Pierre-Olivier Martel, and Lee

   Peterson. This report is also based on my knowledge and experience with operating systems,

   virtualization, cloud computing, and computer architecture.

          11.     The content of my report, and my opinions expressed herein, are necessarily limited


                                                   5
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 4 of 12




   by the information that Corellium has made available for my review. Corellium possesses, but has

   not yet provided, the technical documentation that I need to fully support my opinions in this

   report. In particular, the documents and information that I would expect and need in a case of this

   technical complexity include at least:

                    All technical documentation relating to Corellium’s hypervisor, including

                     architecture and design documents, source code provided in its native repository,

                     and any other documents describing the hypervisor’s operation;

                    Source code for the Corellium Apple Product provided in its native repository;

                    Access to, and technical documentation for, previous versions of the Corellium

                     Apple Product, including source code for previous versions of the Corellium Apple

                     Product provided in its native repository and any architecture design, or other

                     descriptive documents particular to previous versions of the Corellium Apple

                     Product; and

                    Access to, and technical documentation for the server infrastructure used for

                     running the Corellium Apple Product, including access to the file systems and disks

                     used as part of the server infrastructure.

           12.       I reserve the right to revise my opinions as my investigation continues and to

   supplement my opinions, if required, in response to further discovery provided by Corellium, new

   information and opinions provided by Corellium’s expert(s), decisions made by the court in which

   this action is pending, or decisions by other courts. I may rely on demonstrative exhibits, including

   pictures, figures, and drawings at trial.

   IV.     SUMMARY OF OPINIONS

           13.       The Corellium Apple Product provides the ability to create virtual Apple mobile



                                                        6
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 5 of 12




   devices like iPhones, running actual versions of Apple’s mobile operating system, iOS.

   Corellium’s virtualized Apple devices display iOS to the user just as it would appear on an actual

   physical Apple device right out of the box, except it is presented in a web browser and not on an

   authorized Apple hardware device.

          14.     The Corellium Apple Product copies, distributes, and makes derivative works from

   certain versions of iOS as detailed in this report. To run iOS on its own virtualized facsimile of

   Apple’s hardware devices, the Corellium Apple Product copies an image of the copyrighted iOS

   object code onto a disk volume. The Corellium Apple Product makes certain modifications to that

   iOS image to enable the code to run on non-Apple hardware, thereby creating a derivative work

   of the original copy of the copyrighted iOS. When the Corellium Apple Product launches a newly

   created iOS virtual device, it makes a copy of portions of iOS in memory. All available evidence

   indicates that the Corellium Apple Product makes additional copies of the iOS image as modified

   by Corellium each time a user creates a “snapshot” of a device, which is a functionality provided

   the Corellium Apple Product. Finally, the evidence indicates that the Corellium Apple Product

   distributes the copied iOS to others by enabling other Corellium users to access the project

   containing the virtualized device running iOS.

          15.     The Corellium Apple Product also copies, distributes, and publicly displays certain

   graphical elements contained in certain versions of iOS as detailed in this report. Because the

   copyrighted graphical elements utilized by iOS are contained on the iOS image copied by the

   Corellium Apple Product, the Corellium Apple Product necessarily also copies files containing the

   graphical images utilized by iOS and displayed to the user. When an iOS virtual device is launched

   on the Corellium Apple Product, Corellium displays the copyrighted visual elements embodied in

   iOS. Corellium further displays the copyrighted graphical works by openly advertising its




                                                    7
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 6 of 12




   capabilities to run a replica of iOS on its virtualized environment. The evidence indicates that the

   Corellium Apple Product also distributes the copyrighted graphical elements utilized by iOS by

   enabling other Corellium users to access the project containing the virtualized device running iOS.

          16.     Finally, the Corellium Apple Product circumvents, bypasses, deactivates, avoids,

   and impairs Apple’s technological protection measures that effectively control access to and

   protect iOS from acts of copyright infringement. To install iOS on non-Apple hardware, Corellium

   makes certain modifications to the iOS image to avoid, fool, or bypass certain technological

   protection measures in Apple’s products that, in the normal course of iOS installation, would

   prevent iOS from being installed on anything other than a legitimate Apple device. These include

   a check-in with an Apple authorization server to obtain authorization for the install of a certain

   version of iOS on a certain hardware device. Corellium’s modifications also avoid, fool, or bypass

   certain procedures in the normal course of startup that would ordinarily require the system to verify

   that the hardware, firmware, and software are all authorized by Apple to operate together and are

   what they say they are. In the end, the Corellium Apple Product presents its customers with a

   patched—that is, modified—version of iOS which appears legitimate in nearly every respect, but

   has not in fact been verified with Apple, and is run on non-Apple hardware.

   V.     RELEVANT LEGAL PRINCIPLES

          17.     Apple’s counsel has provided me with the legal principles below, and I have

   endeavored to apply them to my analysis to the best of my knowledge and understanding. I have

   not been asked to provide any opinions on the law or legal conclusions.

          A.      Copyright and Software

          18.     I understand that original computer programs can be protected by copyright. I

   understand that copyright protections can apply to the source code, object code, and computer




                                                    8
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 7 of 12




              23.     I further understand that the legal concept of “scenes a faire” in copyright provides

   that expressive elements of a copyrighted work cannot be infringed if they are standard, stock,

   common to a topic, or necessarily follow from a certain setting.13 In the computer context, I

   understand that elements of a computer program that are widely accepted programming elements

   within the industry or dictated by external factors, such as the mechanical specifications of the

   computer hardware, cannot infringe a copyrighted work.14

              24.     Finally, I understand that the legal concept of “merger” provides that when there

   are a limited number of ways to express an idea, the idea is said to “merge” with its expression,

   and that expression cannot be protected from infringement by another work.15 In the computer

   context, I understand that this means that when certain sections of computer code are the only and

   essential means of accomplishing a certain task, the copying of those code sections by others will

   not amount to copyright infringement.16

              C.      Circumvention of Security Measures

              25.     I understand that, absent an applicable exemption or exception, it is unlawful to

   manufacture, import, offer to the public, provide, or otherwise traffic in any technology, product,

   or service, or part thereof, that is (a) primarily designed for the purpose of circumventing a

   “technological measure that effectively controls access” to a copyrighted work (often called



   value of the copyrighted work.”) (citation omitted).
   13
        Oracle Am., Inc. v. Google Inc., 750 F.3d 1339, 1363 (Fed. Cir. 2014) (citation omitted).
   14
        Id. (citation omitted).
   15
        Id. at 1359 (citation omitted).
   16
        Id. at 1360 (citation omitted).




                                                       11
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 8 of 12




   “access controls”); (b) has only limited commercially significant purpose or use other than to

   circumvent access controls; or (c) is marketed for use in circumventing access controls.17 I

   understand that a technological measure “effectively controls access to a work” if the measure, in

   the ordinary course of its operation, requires the application of information, or a process or a

   treatment, with the authority of the copyright owner, to gain access to the work.18

             26.    I also understand that, absent an applicable exemption or exception, it is unlawful

   to manufacture, import, offer to the public, provide, or otherwise traffic in any technology, product,

   service, device, component, or part thereof, that (a) is primarily designed for the purpose of

   circumventing a “technological measure that effectively protects a right of a copyright owner under

   the Copyright Act” (often called “copy controls”); (b) has only limited commercially significant

   purpose or use other than to circumvent copy controls; or (c) is marketed for use in circumventing

   copy controls.19 I understand that a technological measure “effectively protects a right of a

   copyright owner under this title” if the measure, in the ordinary course of its operation, prevents,

   restricts, or otherwise limits the exercise of a right of a copyright owner under the Copyright Act,

   such as the exclusive rights of reproduction and distribution.20

             27.    I understand that to circumvent a technological measure means to descramble a

   scrambled work, to decrypt an encrypted work, or to otherwise avoid, bypass, remove, deactivate,

   or otherwise impair a technological measure without permission of the copyright owner.21


   17
        17 U.S.C. § 1201(a)(2)(A)–(C).
   18
        Id. § 1201(a)(3)(B).
   19
        Id. § 1201(b)(1)(A)–(C).
   20
        Id. § 1201(b)(2)(B).
   21
        Id. §§ 1201(a)(3)(A), 1201(b)(2)(A).


                                                    12
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 9 of 12




   iOS allows the user to manipulate the various objects displayed on the screen to interact with the

   device, including launching and using apps, entering data and information, and customizing device

   settings.

              63.   iOS uses the ARM architecture as its processor platform.

              64.   I understand that Apple licenses, or grants certain permission to use, iOS to its users

   for ordinary use.32 Apple’s customers must agree to the applicable license to use Apple’s software

   and hardware.33 Specifically, Apple’s website states:34




   32
        Software License Agreements, Apple, https://www.apple.com/legal/sla/.
   33
        Id.
   34
        Id.


                                                      26
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 10 of 12




             65.     Apple has a separate Software License Agreement for each of various versions of

    iOS, including iOS 7.0,35 8.0,36 8.1,37 9.0,38 iOS 9.1,39 iOS 10,40 iOS 11,41 iOS 11.2,42 and iOS

    12.43

             66.     In addition to agreeing to the applicable Software License Agreement as a condition

    of use, I understand that when a user installs or upgrades iOS on an authorized Apple hardware

    device, the user is presented with, and must agree to, the Software License Agreement44 governing




    35
         iOS 7.0 Software License Agreement, https://www.apple.com/legal/sla/docs/iOS7.pdf.
    36
         iOS 8.0 Software License Agreement, https://www.apple.com/legal/sla/docs/iOS8.pdf.
    37
         iOS 8.1 Software License Agreement, https://www.apple.com/legal/sla/docs/iOS81.pdf.
    38
         APL-CORELLIUM_00040672.
    39
         APL-CORELLIUM_00041082.
    40
         APL-CORELLIUM_00041736.
    41
         APL-CORELLIUM_00042142.
    42
         APL-CORELLIUM_00042563.
    43
         APL-CORELLIUM_00043167.
    44
         Software License Agreements, Apple, https://www.apple.com/legal/sla/.




                                                     27
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 11 of 12




    that version of iOS.45

               67.   Apple regularly releases software updates to iOS to provide new features and

    address security concerns.46 A user can update iOS via one of two methods: over-the-air (OTA)

    software updates or by connecting to a trusted desktop device.47 For OTA updates, a user can

    access available updates in the settings of their iOS device.48 When selected by the user, the iOS

    device will then download and install the update directly.49 A user can also update their iOS device

    by using iTunes or MacOS Finder while the iOS device is connected to a trusted desktop or laptop

    device.50

               68.   “iPod/iPhone Software” (IPSW) files are software update files released directly

    from Apple. IPSW files allow users to install new versions of iOS to add new features and fix

    security vulnerabilities in compatible devices, or to allow a user to restore an Apple device back

    to its factory default settings. I understand IPSW files contain a version of iOS (e.g., iOS 12.0)

    tailored to the hardware set of a particular Apple device (e.g., iPhone X). Apple releases a different

    IPSW file for each released version of iOS and each Apple hardware device compatible with that

    version of iOS. For example, Apple releases different IPSW files for iOS version 12.0 specific to

    iPhone 8 and iPhone X. IPSW files contain an “image” of iOS, which contains the object code for



    45
      E.g., DHTV, Install iOS 12 – How to Update iOS 12 iPhone, iPad, iPod Touch, YouTube (Sept.
    17, 2018), https://www.youtube.com/watch?v=AYeJvDQ34N8 at 01:57.
    46
          See APL-CORELLIUM_00039722 at APL-CORELLIUM_00039746-47.
    47
         Id.
    48
         Update Your iPhone, iPad, or iPod Touch, Apple, https://support.apple.com/en-us/HT204204.
    49
         Id.
    50
         Id.; APL-CORELLIUM_00039722 at APL-CORELLIUM_00039746-47.


                                                     28
Case 9:19-cv-81160-RS Document 452-2 Entered on FLSD Docket 05/11/2020 Page 12 of 12




    iOS, data which represent the images and other graphical assets that display on the iOS GUI, and

    other files and data utilized by iOS. IPSW files also contain firmware that will boot the OS and

    interact with the hardware on the device. I understand that when Apple releases a new version of

    iOS, Apple compiles a “master” version of iOS, and then utilizes a process that takes into account

    the details of each hardware device and creates different “flavors” of that master version that are

    customized for each hardware device. I understand that the precise content of the IPSW files for

    any one version of iOS will vary somewhat between the different flavors of that iOS version to

    account for the hardware differences between different authorized Apple mobile devices. I

    understand that the device-independent code underlying any given version of iOS is identical

    across all IPSWs for all devices for that version of iOS.

               B.    Security Controls Implemented by iOS and Apple Mobile Devices

               69.   By default, iOS requires a secure bootchain, tracking from the hardware all the way

    through a running iOS.51 This means that each step of the startup process contains components

    that are cryptographically signed by Apple to ensure integrity at each step. 52 This includes the

    bootloaders, the kernel, the kernel extensions, and baseband firmware.53 The secure boot chain

    helps ensure that iOS, and the hardware it is running on, are not tampered with.

               70.   I understand that when a user installs a version of iOS on an authorized Apple

    device, the device makes a connection to the Apple installation authorization server (the




    51
         APL-CORELLIUM_00039722 at APL-CORELLIUM_00039737.
    52
         Id.
    53
         Id.




                                                     29
